DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The amended claims filed 01/21/2022 are distinct from claims 1-17 of US. Patent No. 10,445,377. As such, the non-statutory double patenting is withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

The closest prior art, Underwood, teaches A technique for generating a web site in accordance with received data entry by: determining at least one characteristic of at least one web site dimension of the web site based on the data entry (Abstract).
The invention insures: (1) that users are able to publish a quality web site with a minimum amount of work, (2) that the content of the web site is customized for a user's business, and (3) that a user's web site can include all of the most up-to-date features for a particular industry (pre-created industry content may be provided to a user). In accordance with a preferred embodiment of the invention, pre-created industry content (“dynamic content”) is provided to a user in one of over 200 industry groups. This content is then customized to each user based upon answers to various questions. The 
Site Definer is a design module that may include a plurality of predefined site definitions (or “templates”), also known as Industry Solutions, which are categorized by specific business type, or Specific Industry Solution (“SIS”), which in turn are organized by industry, or General Industry Solutions (“GIS”). These SIS's or templates comprise generic structures, content and embedded applications for generating a web site template to be customized by an end-user using the Web Definer [0091].
With a collection of site templates for a wide range of industries and businesses, an end user at client terminal 125 may construct and publish a complete web site using the Web Definer [0238].

The following is an examiner's statement of reasons for allowance: 
Prior art of record fails to teach a combination of elements including aggregate the plurality of website feature data records from a plurality of data entries of a plurality of website feature data associated with the industry; store the plurality of website feature data records in an affinity database table in association with the industry, wherein the affinity database table represents at least one relationship between at least two website feature data records; a request to automatically generate a website; and the industry to be associated with the website; query the affinity database table for the plurality of website feature data records; identify, within the plurality of website feature data records, a most frequently occurring collection of at least one common tag,  at least one commonPage 2 of 16Serial No.: 16/601,189Attorney Docket No.: 173560-010704/CON metadata element, or both, the most frequently occurring collection 

Prior art of record fails to teach a combination of elements including aggregate a plurality of website feature data records, each comprising at least one data field defining at least one of a content, a layout or a style of the website, from a plurality of data entries of a plurality of website feature data associated with an industry; store the plurality of website feature data records in an affinity database table in association with the industry, wherein the affinity database table represents a relationship between at least two website feature data records; a request to automatically generate a website; and the industry to be associated with the website; query the affinity database table for the plurality of website feature data records; identify within the plurality of website feature data records, a most frequently occurring collection of common data fields defining the at least one of the content, the layout or the style of the website; and automatically generate the website according to the most frequently occurring collection of common data fields as recited in independent claim 8.

Prior art of record fails to teach a combination of elements including aggregating, by a server computer coupled to a network, a plurality of website feature data records, each comprising at least one data field defining at least one of a content, a layout or a style of the website, from a plurality of data entries of a plurality of website feature data 

These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESLIE WONG/Primary Examiner, Art Unit 2164